DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 12/22/2020, adding newly presented limitations, is acknowledged.  

The rejections of record are maintained and modified in the view of Applicant’s amendment to the claims in the Response filed on 12/22/2020 as set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-29, 31-35, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos et al (US 2005/0019911, IDS-US) in view of Takahashi et al (Cell, 126:663-676 (2006), IDS-NPL) and Takahashi et al Cell, 131:861-872 (2007), hereinafter, Takahashi2, IDS-NPL).
Gronthos teaches a population of enriched STRO-1+, VCAM-1+, CD90+ mesenchymal precursor cells (MPCs) isolated, e.g., from adipose tissue, dental pulp, or bone marrow, and derived from an adult. (Abstract; FIG. 9; ¶¶ 0054, 0074, 0092, 0110, 0112, 116, and 0125-0129). Gronthos does not teach the MPCs further comprise one or more exogenous nucleic acids encoding a potency determining factor comprising OCT4, SOX2, KLF4, and cMYC in an amount sufficient to reprogram the cells. 
However, it would have obvious at the time of invention to insert one or more exogenous nucleic acids encoding potency determining factors into the MPCs taught by Gronthos because Takahashi teaches somatic cells, e.g., mouse embryonic and adult fibroblasts, can be reprogrammed into induced pluripotent stem cells (iPSCs) by retroviral introduction of a vector 
Likewise, Takahashi2 teaches human cells, e.g., adult human fibroblasts, can be reprogrammed into iPSCs using OCT4 (Oct-3/4), SOX2, KLF4, and cMYC. (Abstract). One of ordinary skill in the art would have been motivated to combine the teachings of Gronthos, Takahashi, and Takahashi2 in order to advantageously reprogram the MPCs into iPSCs having increased stem cell potency. Stated another, it would have been obvious at the time of invention to apply a known technique of reprogramming cells to a known population of cells in order to advantageously obtain iPSCs cells having increased stem cell potency useful, e.g., for clinical, therapeutic, or research applications. 
Instant claim 27, as amended, recites “wherein the cells are capable of being reprogrammed at a higher efficiency than in fibroblasts.” The instant claims are drawn to any de minimis population of reprogrammed MPCs, and not a method for reprogramming MPCs. It would have been obvious to utilize OCT4, SOX2, KLF4, and cMYC according to Takahashi and Takahashi2 to reprogram the MPCs taught by Gronthos with a reasonable expectation of success to obtain the predicable result of reprogrammed MPCs. 
Simply because MPCs might transform at a high efficiency than some cells and at a lower efficiency than other cells does not render the reprogramming of MPCs using art-recognized techniques nonobvious. It is also noted the instant claims encompass a 0.0000001% higher efficiency than some population of fibroblasts. Indeed, instant claim 27 only requires the 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos, Takahashi, and Takahashi2 as applied to claims 27-29, 31-35, and 37 above, and further in view of Naughton et al (US 5,842,477, prior art of record). 
As discussed above, claims 27-29, 31-35, and 37 were rendered obvious by Gronthos, Takahashi, and Takahashi2. The references do not explicitly teach the one or more exogenous nucleic acids are not integrated into the genome of the cells in the genetically modified population. However, Naughton teaches exogenous nucleic acids can be introduced into somatic cells using a variety of means, including integrating viral vectors (e.g., retrovirus vector or adeno-associated viral vectors); non-integrating replicating vectors (e.g., papilloma virus vectors, SV40 vectors, adenoviral vectors); replication-defective viral vectors; liposomes; lipofection; electroporation, a particle gun; or by direct DNA injection. (Column 16, lines 5-18). 
As such, one of ordinary skill in the art would have been free to select, with a reasonable expectation of success, from various means, including non-integrating replicating vectors, to deliver the exogenous nucleic acids taught by Takahashi and Takahashi2 to the MPCs taught by Gronthos to advantageously reprogram MPCs into iPSCs having increased stem cell potency. Indeed, instant claim 27, e.g., broadly encompasses integrating and non-integrating vectors.   
Accordingly, the claimed invention was prima facie 
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos, Takahashi, and Takahashi2 as applied to claims 27-29, 31-35, and 37 above, and further in view of Lin et al (US 2007/0128722, prior art of record). 
As discussed above, claims 27-29, 31-35, and 37 were rendered obvious by Gronthos, Takahashi, and Takahashi2. The references do not explicitly teach the reprogrammed MPCs are cryopreserved. However, it would have been obvious at the time of invention to cryopreserve the reprogrammed MPCs taught by Gronthos, Takahashi, and Takahashi2 because Lin teaches mesenchymal cells can be cryopreserved. (¶ 0016). One of ordinary skill in the art would have been motivated to combine the teachings of Gronthos, Takahashi, Takahashi2, and Lin in order to advantageously cryopreserve the reprogrammed MPCs for storage and later utilization. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 15-17 of U.S. Patent No. 9,487,756 as evidenced by Gronthos; and claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 15-17 of U.S. Patent No. 9,487,756 in view of Lin as evidenced by Gronthos. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn a method of producing the MPCs of the instant claims. More particularly, conflicting claims encompass producing a population of Stro-1+ MPCs, from adipose tissue or dental pulp tissue derived, e.g., from a post-natal human, containing one of more viral expression vectors encoding OCT4, SOX2, KLF4 and cMYC. (Claims 1, 5-9, and 17). The conflicting claims further teach the one or more exogenous nucleic acids are not integrated into the genome of the cells in the population. (Claim 10). 
The conflicting claims do not recite the potency-determining factors include TERT or SV40 large T antigen, and conflicting claim 16 limits the potency-determining factors to only OCT4, SOX2, KLF4, and cMYC. As such, the conflicting claims contemplate and encompass the exclusion of TERT and SV40 large T antigen. Regarding instant claims 35 and 37, Gronthos evidences that Stro-1+ MPCs express CD90 and VCAM. (Abstract; ¶0092; and FIG. 9). Practice of the conflicting method invariably results in the cells of the instant claims, and production of the instant cells invariably requires practice of the conflicting method. Since, the conflicting claims are drawn to reprogramming the same cells in an identical manner, the conflicting claims would, absent evidence to the contrary, be capable of being reprogrammed at a higher efficiency than in fibroblasts. 
Regarding instant claim 38, the conflicting claims do not teach the population is a cryopreserved population. However, Lin teaches mesenchymal cells can be cryopreserved. (¶ 0016). One of ordinary skill in the art would have been motivated to modify the conflicting claims in view of Lin in order to advantageously cryopreserve the reprogrammed MPCs for storage and later utilization. 
.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. On page 8 of the Response, Applicant urges “the inventors showed that not only was it possible to generate a reprogrammed population from STRO-1 + mesenchymal precursor cells (MPCs), but that quite unexpectedly the population was reprogrammed with higher efficiency than observed in fibroblasts, as demonstrated in applicant's specification at, e.g., page 49, Table 1.” 
As discussed above, the prior art recognized that cells, e.g., mouse embryonic fibroblasts,  mouse adult fibroblasts, and adult human fibroblasts, could be reprogrammed into induced pluripotent stem cells by retroviral introduction of a vector comprising exogenous nucleic acids encoding OCT4 (Oct-3/4), SOX2, KLF4, and cMYC. Simply because MPCs might transform at a higher efficiency (e.g., 0.0000001%) than some other cells types does not render the reprogramming of MPCs nonobvious. 	
The overall efficiency of reprogramming MPCs compared to other cells types, whether high or low, is not the issue here because the instant claims are drawn to a reprogrammed population of cells, and not a method of producing or using the cells. Rather, the issue is whether one of ordinary skill in the art would have reasonably expected the expression of OCT4, SOX2, KLF4, and cMYC in MPCs to yield some de minimis population of reprogrammed MPCs. In this regard, Takahashi and Takahashi2, as discussed in detail above, provide a clear teaching, suggestion, and motivation that human and mouse cells can be reprogrammed using OCT4, SOX2, KLF4, and cMYC.

[0016] This invention arises from the finding that enrichment of mesenchymal precursor cells is greatly enhanced by the use of two markers specific for  mesenchymal cells, that can be used to [recognize] early cells.  To this end it will be appreciated that MPCs are early cells that are substantially at a pre-expansion stage of development and hence are precursors to mesenchymal stem cells in which a significant number of the population have expanded and are therefore incapable of further expansion. Thus, MPCs are cells that have yet to differentiate to fully committed mesenchymal cells.  These cells need not however be stem cells in a strict sense, in that they are necessarily able to differentiate into all types of mesenchymal cells.

In this regard, Park teaches the difficulties with MSCs are limited to “more developmentally mature somatic cells, for example, neonatal foreskin fibroblasts (BJ1), adult mesenchymal stem cells (MSC) and adult dermal fibroblasts (hFib2).” As such, Park would not dissuade from using at least OCT4, SOX2, KLF4, and c-MYC to reprogram cells less committed to the mesenchymal lineage, such as MPCS, or negate a reasonable expectation of success. 
Applicant’s remaining arguments regarding the dependent claims were fully considered, but were not found persuasive for the reasons set forth above. The nonstatutory double patenting rejection of record is maintained for the reasons set forth above. 
Conclusion
NO CLAIMS ARE ALLOWED 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651